191 F.2d 812
BEECHER,v.LEAVENWORTH STATE BANK et al.
No. 13001.
United States Court of Appeals Ninth Circuit.
Sept. 6, 1951.

S. P. Beecher, appellant, in propria persona.
No other appearances were entered.
Before DENMAN, Chief Judge, and STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
Beecher alleges that he has filed in the district court certain notices of appeal which he describes as follows: Notice of Appeal June 5, 1951; Notice of Appeal June 13, 1951; Notice of Appeal June 30, 1951; Notice of Appeal August 4, 1951.


2
He seeks our order to permit him to appeal forma pauperis.  His affidavit fails to describe the error he claims in any one of the orders appealed from.  That is to say, he does not state the nature of the appeal, the merits of which we are required to consider before granting him the right to appeal in forma pauperis.  28 U.S.C. § 1915(a); Huffman v. Smith, 9 Cir., 172 F.2d 129; cf. Fisher v. Cushman, 9 Cir., 99 F.2d 918.


3
The permission to appeal forma pauperis in these appeals is denied.  This order is without prejudice to the filing of a proper affidavit.  Appellant's time to docket the records in any above appeals hereafter taken in forma pauperis is extended to October 15, 1951.